t c memo united_states tax_court thomas g collier petitioner v commissioner of internal revenue respondent docket no 2538-03l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action is appropriate held because there was no abuse_of_discretion by r in concluding that p’s noncompliance with federal tax filing obligations would render him ineligible for collection alternatives r’s determination to proceed with collection action is sustained thomas g collier pro_se james m payton for respondent memorandum opinion wherry judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule the instant proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection actions s under sec_6320 and or the issue for decision is whether respondent may proceed with collection action as so determined background petitioner filed federal_income_tax returns for and and did not fully pay the reported liabilities respondent subsequently assessed the reported amounts along with statutory additions and sent to petitioner notices of balance due respondent then issued to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing dated date with regard to the and years the notice reflected a total amount due of dollar_figure which amount included statutory additions in response to the notice petitioner’s representative c page hamrick iii mr hamrick timely submitted a form request for a collection_due_process_hearing received by unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure respondent on date the form contained the following explanation of petitioner’s disagreement with the notice_of_levy taxpayer has filed offer_in_compromise and requests consideration prior to collection action petitioner’s collection case was assigned to settlement officer james m payton mr payton of the internal_revenue_service irs office of appeals in charleston west virginia following his receipt of the case in june of mr payton checked irs records for information pertaining to the offer_in_compromise referenced in petitioner’s form mr payton found no indication that petitioner had filed an offer_in_compromise although form sec_1040 u s individual_income_tax_return showing that petitioner was due refunds had been filed for and mr payton spoke to mr hamrick by telephone on date during that conversation mr hamrick indicated that petitioner also had outstanding employment_tax liabilities related to his business and provided mr payton with the employer_identification_number mr hamrick stated that he would contact petitioner to schedule a meeting for october and would then communicate an exact date to mr payton when petitioner failed to return mr hamrick’s calls mr hamrick on date gave mr payton permission to contact petitioner directly mr payton immediately sent petitioner a letter requesting that petitioner contact him no later than date to arrange a convenient meeting petitioner telephoned mr payton on date and a conference was scheduled for date pincite a m a face-to-face hearing between petitioner and mr payton was conducted on date as scheduled petitioner communicated that in addition to his employment as a wage- earning operator for a third-party entity he was the self- employed owner of an air conditioning repair business he further indicated that he employed three individuals but was unable to stay current with his employment_tax responsibilities petitioner at the hearing also provided mr payton with a form 433-a collection information statement for wage earners and self-employed individuals and stated that he thought mr hamrick had filed an offer_in_compromise on his behalf mr payton explained that the irs had no record of receiving an offer_in_compromise but that petitioner would not be eligible for such an alternative because he was not in compliance with requirements for filing returns for and paying employment_tax obligations during the hearing petitioner raised no issues other than resolution of the unpaid liabilities by means of an offer_in_compromise specifically for instance he did not raise the correctness of the underlying income_tax liabilities which were the subject of the collection action the aforementioned notice_of_determination concerning collection action s under sec_6320 and or was issued to petitioner on date the notice summarized respondent’s determination you are not in compliance with filing and paying payroll_taxes therefore appeals sic only alternative is to sustain the proposed levy an attachment to the notice provided further details including the following discussion under the heading issues raised by the taxpayer issue you didn’t want the internal_revenue_service to take any levy actions you thought your power_of_attorney filed an offer-in-compromise as doubt to collectibility on your behalf response on we had a face-to-face conference you stated at our meeting that you have accrued tax_liabilities from to present and will not be able to file timely tax returns or make current federal tax deposits at this time sec_7122 authorizes the secretary_of_the_treasury to settle or compromise federal tax_liabilities by accepting less than full payment under certain circumstances irm internal_revenue_manual rev states that an offer cannot be processed if the taxpayer has not filed all tax returns i researched your account and did not find that there was an offer under consideration furthermore per the compliance requirements you would not qualify for an offer at this time no other relevant issues were raised an imperfect petition challenging this notice_of_determination was filed with the tax_court on date on date petitioner filed an amended petition which set forth his position as follows background information try to pay back taxes over a period of ten-year period while in bankrupt court i could not pay the amount in a five year period because of amount for five-year was too high i was behind in alimony payment i had a choice to pay it or my taxes relief a chance to pay over a long period of time both the petition and the amended petition reflected an address for petitioner in charleston west virginia after the pleadings were closed in this case respondent filed the subject motion for summary_judgment petitioner was directed to file any response to respondent’s motion on or before date no such response was received by this court a hearing on respondent’s motion at which both petitioner and counsel for respondent appeared was held on date in charleston west virginia discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d i collection actions a general rules sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has been furnished notice of the opportunity for administrative review of the matter in the form of a hearing before the internal_revenue_service office of appeals sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 b analysis nothing in the record indicates that petitioner has at any time throughout the administrative or judicial proceedings including the hearing on respondent’s motion attempted to challenge his underlying tax_liability accordingly we review respondent’s determination to proceed with collection for abuse_of_discretion action constitutes an abuse_of_discretion under this standard where arbitrary capricious or without sound basis in fact or law 112_tc_19 on various occasions during the process before appeals petitioner communicated an interest in pursuing an offer_in_compromise sec_7122 as pertinent here authorizes the secretary to compromise any civil case arising under the internal revenue laws regulations promulgated under sec_7122 set forth three grounds for compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs with respect to the third-listed ground a compromise may be entered to promote effective tax_administration where a collection of the full liability would cause economic hardship or b exceptional circumstances exist such that collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner and compromise will not undermine sec_301_7122-1 proced admin regs contains an effective date provision stating that the section applies to offers in compromise pending on or submitted on or after date sec_301_7122-1 proced admin regs previous temporary regulations by their terms apply to offers in compromise submitted on or after date through date sec_301_7122-1t j temporary proced admin regs fed reg date the final and temporary regulations do not differ materially in substance in any way relevant here and temporary regulations are entitled to the same weight and binding effect as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir for simplicity and convenience the final regulations are cited compliance by taxpayers with the tax laws sec_301 b proced admin regs the internal_revenue_manual provides generally that an offer_in_compromise is not processable if all tax returns for which the taxpayer has a filing requirement have not been filed administration internal_revenue_manual cch sec_5 a at big_number date the internal_revenue_manual further specifies in-business taxpayers must have timely filed and timely deposited all employment_taxes for two quarters preceding the offer submission they must have also timely paid all federal tax deposits due in the quarter in which the offer is submitted id the tax_court moreover acknowledging such provisions of the internal_revenue_manual has ruled as follows the commissioner’s decision not to process an offer_in_compromise or a proposed collection alternative from taxpayers who have not filed all required tax returns is not an abuse_of_discretion londono v commissioner tcmemo_2003_99 ashley v commissioner tcmemo_2002_286 richter v united_states aftr 2d ustc par big_number c d cal ajp mgmt v united_states aftr 2d ustc par big_number c d cal ttk mgmt v united_states aftr 2d ustc par big_number c d cal the commissioner may set reasonable priorities for internal_revenue_service staff as needed to effectively administer the revenue laws the decision not to accept the offer_in_compromise submitted by petitioner on account of her failure_to_file all required returns was an entirely reasonable exercise of the commissioner’s discretion in administering the offer_in_compromise program rodriguez v commissioner tcmemo_2003_153 the instant case in addition to presenting the threshold problem that petitioner has never in fact filed an offer_in_compromise that was accepted for processing falls squarely within the above-quoted rationale the record contains certified transcripts forms certificate of assessments payments and other specified matters reflecting petitioner’s failure_to_file form sec_941 employer’s quarterly federal tax_return for the periods ending date date date date date and date and forms employer’s annual federal unemployment futa_tax return for the year sec_2001 and sec_2002 petitioner readily acknowledged such noncompliance during the administrative process at the hearing on respondent’s motion petitioner at times seemed to be claiming that as of the hearing date all required filings had been made however he also expressly conceded that at least one quarterly return was not filed and offered no documentary support as to any other alleged submissions in light of this history and on this record no abuse_of_discretion was committed by respondent in concluding that petitioner would not be eligible for an offer_in_compromise or similar collection alternative furthermore with respect to we note for example that the internal_revenue_manual likewise highlights compliance with all individual and business continued other issues enumerated in sec_6330 and subject_to review in collection proceedings for abuse_of_discretion petitioner has not raised any spousal defenses or valid challenges to the appropriateness of the collection action as this court has noted in earlier cases rule b states that a petition for review of a collection action shall contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination and that any issue not raised in the assignments of error shall be deemed conceded see 117_tc_183 114_tc_176 accordingly the court concludes that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion to reflect the foregoing an appropriate order granting respondent’s motion and decision for respondent will be entered continued filing_requirements as a prerequisite to approval of an installment_agreement administration internal_revenue_manual cch sec_5 at big_number date
